PER CURIAM.
Based on the plaintiffs Joseph and Sylvia Kaufman’s confession of error, which we think is well taken, Francisco v. Victoria Marine Shipping, Inc., 486 So.2d 1886 (Fla. 3d DCA), rev. denied, 494 So.2d 1153 (Fla.1986), the trial court’s order granting the plaintiffs’ motion for rehearing and vacating the final summary judgment for the defendant World Omni Leasing, Inc. is reversed and the cause is remanded to the trial court with directions to reinstate the said final summary judgment.
Reversed and remanded.